                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

GILBERTO DELEON BALDERAS,                       )
                                                )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )    Case No. 18-cv-1536-JPG
                                                )
JOHN DOE,                                       )
                                                )
                              Defendant.        )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff originally brought the claim present in this suit in Case No. 18-cv-1368-JPG on

July 10, 2018. (Doc. 1). This claim was severed into the present action on August 24, 2018.

(Doc. 1).   The case underwent threshold screening on November 5, 2018, and the Court

determined that Plaintiff had failed to state a claim upon which relief may be granted. (Doc. 7).

Plaintiff was given until December 3, 2018 to file an amended complaint, stating any facts which

may exist to support his claim that he was improperly designated an escape risk. (Doc. 7). The

deadline has now passed. Plaintiff has not filed an amended complaint or requested an extension

of time to do so. Additionally, Plaintiff has updated his address in his other cases, but failed to

do so here. The Court therefore finds that Plaintiff is not in compliance with its November 5th

Order directing him to file an amended complaint and to keep the Court informed of his current

address. (Doc. 7).

       As a result, this case is DISMISSED with prejudice for failure to state a claim upon

which relief may be granted and for failure to comply with an order of this Court. FED. R. CIV.

P. 41(b); see generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.


                                                1
Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall count as one of Plaintiff’s three

allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

        If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockish,

133 F.3d 464, 467 (7th Cir. 1998). If the appeal is found to be non-meritorious, Plaintiff may

also incur another “strike.” A timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the 30-day appeal deadline. 1 FED. R. APP. 4(a)(4).

        The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: December 19, 2018

                                                        s/ J. PHIL GILBERT
                                                        United States District Judge




1
  A Rule 59(e) motion to alter or amend a judgment must be filed no later than 28 days after the entry of
the judgment. FED. R. CIV. P. 59(e).

                                                   2
